Exhibit 10.7

NINETEENTH AMENDMENT TO EMPLOYMENT AGREEMENT

This Nineteenth Amendment to Employment Agreement is made and entered into as of
January 1, 2008, by and between PriceSmart, Inc., a Delaware Corporation
(“Employer”) and Robert M. Gans (“Executive”).

Recitals

 

 

A)

On September 20, 1994 an Employment Agreement was made and entered into by and
between Executive and Price Enterprises, Inc.

 

 

B)

Said Employment Agreement has been assigned to Employer and amended on eighteen
prior occasions;

 

 

C)

Employer and Executive now desire to further amend the Employment Agreement, as
set forth hereinbelow:

Agreement

 

 

1.

Section 2.1 of the Agreement which provides:

 

 

2.1

Salary. For Executive’s services hereunder, Employer shall pay as base salary to
Executive the amount of $265,300 during each year of the Employment Term. Said
salary shall be payable in equal installments in conformity with Employer’s
normal payroll period. Executive shall receive such salary increases, if any, as
Employer, in its sole discretion, shall determine.

is hereby amended, effective January 1, 2008, to provide as follows:

 

 

2.1

Salary. For Executive’s services hereunder, Employer shall pay as base salary to
Executive the amount of $273,300 during each year of the Employment Term. Said
salary shall be payable in equal installments in conformity with Employer’s
normal payroll period. Executive shall receive such salary increases, if any, as
Employer, in its sole discretion, shall determine.

 



--------------------------------------------------------------------------------

 

2.

All other terms of the Employment Agreement, as amended, shall remain unaltered
and fully effective.

Executed in San Diego, California, as of the date first written above.

 

EXECUTIVE

   

EMPLOYER

 

PRICESMART, INC.

Robert M. Gans

   

By:

         

Name:

 

Jose Luis Laparte

   

Its:

 

President